      Case 1:19-cr-00169-VM Document 140 Filed 02/19/20 Page 1 of 1


                                                                                        usn, · '-;DN Y
                                  RICHARD                B. LIND                         DOCUMENT
                                          ATTORNEY AT LAW

                                      575 LEXINGT O N AVENUE
                                                                                       . ELECTRONICALLY FILED
                                               4TH FLOOR                                 DOC #: _ _____,_+.r-_,.....,.____
                                        NEW YORK. N . Y . 10022                          DATE .F ILED: _ __._....,.....,r.----
                                      TELEPHONE (212 ) 888- 7725
                                       E-M AIL : rlind@lindlav.yer .com
                                   WEBSITE : www.r ichardlindla"'.)ler.com




                                                                   February 19, 2020

ViaECF
Hon. Victor Marrero
United States D istrict Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

               Re:     United States v_Angela Bosquez
                       S I 19 Cr. I 69 (VM)

Dear Judge Marrero:

       In January 2019, I was appointed as the CJA attorney for Angela Bosquez, the
defendant in the above-referenced matter. Recently, the Court scheduled her sentencing
for March 2 7 2020. I am requesting that the Court change the date to June 26, 2020.
The principal reason for the request is that, after consultation with my client, we both
agree that it wo uld be advisable to have the assistance of a firm that performs mitigation
analysis. The government has no opposition to thi s appli.cation.

       Thank yo u for the Court's consideration of this request.




cc: All Counsel (by ECF)


                      Request GRANTED. The sentencing of dcfcndant,,. .:.1.:.:.~~-
                       Bcs ~            herein is rescheduled to-=
                                                                 &_ -_ ) __________



                      SO ORDERED.
                       )_-)f .... )-g
                          DATE            .,...,,~ .......~:"r-rrn-........,~......-=-o--- 1
